1    SHANNON LISS-RIORDAN, SBN 310719
     sliss@llrw.com
2    ADELAIDE PAGANO, pro hac vice
3    apagano@llrw.com
     LICHTEN & LISS-RIORDAN, P.C.
4    729 Boylston Street, Suite 2000
     Boston, MA 02116
5    Telephone: (617) 994-5800
6
     Attorneys for Plaintiffs
7

8

9                                    UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11   DOUGLAS O’CONNOR, THOMAS                      CASE NO. CV 13-03826-EMC
     COLOPY, MATTHEW MANAHAN, and                  CASE NO. CV 15-00262-EMC
12   ELIE GURFINKEL, individually and on
     behalf of all others similarly situated,      PLAINTIFFS’ ADMINISTRATIVE MOTION
13                                                 TO FILE PORTIONS OF DOCUMENTS
                            Plaintiffs,            UNDER SEAL
14
            v.
15                                                  [Redacted and Unredacted Versions of Portions
     UBER TECHNOLOGIES, INC.,                       of Documents Sought to be Filed Under Seal
16                                                  Filed Concurrently Herewith]
                            Defendant.
17
     ______________________________________
18
     HAKAN YUCESOY, ABDI MAHAMMED,
19   MOKHTAR TALHA, BRIAN MORRIS, and
     PEDRO SANCHEZ, individually and on
20   behalf of all others similarly situated,
21                          Plaintiffs,
            v.
22
     UBER TECHNOLOGIES, INC. and TRAVIS
23   KALANICK,
24                          Defendants.
25

26

27

28


                 PLFS.’ ADMINISTRATIVE MOT. TO FILE PORTIONS OF DOCUMENTS UNDER SEAL–
                                 CASE NOS. CV 13-03826-EMC, CV 15-00262-EMC
1                           MEMORANDUM OF POINTS AND AUTHORITIES
2                                          I.         INTRODUCTION
3           Pursuant to Local Civil Rules 7-11(a) and 79-5, Plaintiffs hereby request that the Court permit
4    them to file under seal the redacted portions of Ex. 1 to the Declaration of Shannon Liss-Riordan (the
5    “Liss-Riordan Declaration”), which is the Class Action Settlement and Release, that Plaintiffs filed in
6    support of the Plaintiffs’ motion seeking the Court’s preliminary approval as to the parties’ proposed
7    settlement.
8                                               II.    DISCUSSION
9           Under Federal Rule of Civil Procedure 26(c), this Court has broad discretion to permit sealing
10   of court documents to protect parties from “annoyance, embarrassment, oppression, or undue burden
11   or expense.” Fed. R. Civ. P. 26(c). “[A] party seeking to seal a judicial record must articulate
12   justifications for sealing that outweigh the public policies favoring disclosure.” Sophia & Chloe, Inc.
13   v. Brighton Collectibles, LLC, 2014 WL 1379294, at *1 (S.D. Cal. Apr. 8, 2014).
14          Pursuant to L.R. 79-5(e), within four days, Uber must file with the Court and serve a
15   declaration establishing that the designated information is sealable or must withdraw the designation
16   of confidentiality.
17          Plaintiffs seek to file under seal the portions of the Class Action Settlement and Release (Ex.
18   1 to the Liss-Riordan Declaration) that reveal the number of opt-outs that would give the defendants
19   in this case the option to rescind and revoke the entire settlement agreement, thereby rendering the
20   parties’ settlement null and void in its entirety. The Court previously granted Plaintiffs’ motion to
21   redact this information. See Dkt. 572.
22          Plaintiffs take no position on whether the designated portions of the Class Action Settlement
23   and Release satisfy the requirements for sealing.
24                                            III.    CONCLUSION
25          If Uber submits the appropriate declaration pursuant to L.R. 79-5(e), Plaintiffs respectfully
26   request that this Court grants its Administrative Motion to File Portions of Documents Under Seal.
27

28


                   PLFS.’ ADMINISTRATIVE MOT. TO FILE PORTIONS OF DOCUMENTS UNDER SEAL–
                                  CASE NOS. CV 13-03826-EMC, CV 15-00262-EMC
1    Dated: March 11, 2019
2                                         LICHTEN & LISS-RIORDAN, P.C.
3

4                                         By:            /s/ Shannon Liss-Riordan
                                                Shannon Liss-Riordan
5                                               Attorney for Plaintiffs
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
              PLFS.’ ADMINISTRATIVE MOT. TO FILE PORTIONS OF DOCUMENTS UNDER SEAL–
                              CASE NOS. CV 13-03826-EMC, CV 15-00262-EMC
